Citation Nr: 1524220	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran submitted a statement explaining that he did not desire a Board hearing.  Thus, his request for a Board hearing is withdrawn.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is a result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran reports that he has tinnitus.  The diagnosis has been confirmed in a November 2009 VA examination report.  The Veteran's personnel records indicate that he was awarded the Combat Action Ribbon.  As such, his reports of in-service noise exposure during combat are conceded.  38 U.S.C.A. § 1154(b).  At his November 2009 VA examination, the Veteran stated that he was unsure of when exactly his tinnitus began.  This led the examiner to conclude that "[d]ue to the [V]eteran's unsure report of tinnitus onset, this examiner cannot render an opinion regarding tinnitus without resort to mere speculation."  The Veteran has subsequently recalled that his tinnitus began in service.  See July 2011 Private Treatment Records.  Indeed, the Veteran explained that ". . . he was exposed to artillery, such as anti-tank guns, grenade launchers, M-16s etc. [and] after exposure he would note loud ringing . . . ."  The Board finds the Veteran's assertions of in-service ringing, even without a contemporaneous notation of such, credible.  The fact that the Veteran later was better able to recall the onset of his tinnitus, alone, does not render his statements regarding onset not credible.  Given that the Veteran has asserted tinnitus began in service and persisted to the present, all material elements of a service connection claim are in relative equipoise, and service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that service connection for bilateral hearing loss is warranted.  Right ear hearing loss for VA purposes was shown on a May 2011 report from Dr. P.H., while left ear hearing loss for VA purposes was shown at the Veteran's November 2009 VA examination.  See 38 C.F.R. § 3.385.

In November 2009, the Veteran was afforded a VA examination.  There, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  As rationale, the examiner explained that all hearing testing undertaken during service revealed normal hearing.  Additionally, the examiner pointed to the fact that there were no significant changes in hearing thresholds during service.  Because of this, coupled with the fact that the Veteran had normal hearing at separation, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to service.

The Board finds this opinion inadequate for several reasons.  First, while the examiner notes that all hearing testing during service revealed "normal" hearing, a September 1988 audiogram reveals a hearing threshold of 25 decibels at 500 Hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Second, while the examiner opined that the Veteran did not display any significant changes in hearing thresholds during service, the Veteran's service treatment records indicate otherwise.  Indeed, an August 1992 audiogram expressly notes that a significant threshold shift was displayed between a May 1987 audiogram and the August 1992 audiogram.  The examiner does not explain her divergence in opinion from the express notation on the August 1992 audiogram, which notes a significant threshold shift.  Finally, the examiner did not address the notation on the Veteran's separation examination report which noted a "borderline audiogram."  September 1992 Separation Examination Report.  The significance of that notation is unknown.  As such, clarification is required regarding whether hearing loss is related to service.

The Board acknowledges the opinion of Dr. D.M., dated July 2011.  There, Dr. D.M. opines that ". . . hearing loss is certainly at least partially due to significant severe noise exposure in military service."  While Dr. D.M. explains that the Veteran had normal hearing prior to service and the Veteran experienced decreased hearing in service, he does not provide a rationale to support his opinion that hearing loss is related to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and supported with sound reasoning for the conclusion).  Without a full rationale, service connection cannot be awarded solely based on the conclusory opinion of Dr. D.M.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2009 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is the result of service, to include his conceded noise exposure.

In tendering an opinion, the examiner must comment on the August 1992 audiogram, which expressly notes that a significant threshold shift was displayed between a May 1987 audiogram and the August 1992 audiogram.  Additionally, the examiner must also comment on the significance of notation of a "borderline audiogram" on the September 1992 Separation Examination Report.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then readjudicate the claim, and if the benefits sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

